IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: FORTIETH STATEWIDE                     : No. 92 WM 2018
 INVESTIGATING GRAND JURY                      :
                                               :
                                               :
 PETITION OF: D.K. AND A.A.                    :


                                           ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2018, in consideration of the Petition for

Relief through the Exercise of this Court’s King’s Bench Powers or Extraordinary

Jurisdiction, this Court assumes jurisdiction over this matter. The temporary redaction of

Petitioners’ names and other identifying information from Report 1 of the Fortieth

Statewide Investigating Grand Jury is made permanent. See In re Fortieth Statewide

Investigating Grand Jury, 190 A.3d 560 (Pa. 2018); In re Fortieth Statewide Investigating

Grand Jury, 2018 WL _________ (Pa. Dec. 3, 2018).

      The Motion for Leave to File under Seal is GRANTED. The Motion to Unseal and

the Application to Lift Stay are DENIED.

      Jurisdiction is relinquished.

      The instant order is unsealed.